t c summary opinion united_states tax_court deborah l anderson petitioner v commissioner of internal revenue respondent docket no 7978-12s l filed date deborah l anderson pro_se john m janusz for respondent summary opinion ruwe judge the petition in this case was filed pursuant to the provisions of section of the internal_revenue_code pursuant to sec_7463 the 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this matter is before the court on respondent’s motion for summary_judgment motion pursuant to rule respondent contends that no genuine dispute exists as to any material fact and that the determination to collect petitioner’s income_tax_liability by levy should be upheld petitioner has not responded to the motion despite an order from this court instructing her to do so background at the time the petition was filed petitioner resided in new york petitioner timely filed her federal_income_tax return respondent examined petitioner’s return and determined that her tax_liability was greater than the liability reported on her return on date respondent issued a notice_of_deficiency to petitioner petitioner did not petition the court with respect to the deficiency on date respondent assessed the additional taxes and interest respondent sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing dated date advising her that 2by order dated date the court directed petitioner to file a response on or before date no response was filed by petitioner respondent intended to levy to collect the unpaid tax_liability for the taxable_year and that she could request a hearing with respondent’s office of appeals petitioner submitted a timely form request for a collection_due_process or equivalent_hearing in which she requested a collection alternative because she could not pay the balance on form petitioner also stated that she received a refund of the earned_income_credit that respondent taxed as investment_income by letter dated date respondent’s settlement officer acknowledged receipt of petitioner’s collection_due_process cdp hearing request and scheduled a telephone conference call for date in the letter the settlement officer requested that petitioner provide a completed form 433-a collection information statement for wage earners and self-employed individuals so that she could make a decision regarding petitioner’s request for a collection alternative petitioner did not call the settlement officer on date by letter dated date the settlement officer informed petitioner that she had not called the settlement officer for the scheduled cdp hearing the letter stated that petitioner had not provided the requested financial information and that she would have days to provide the information petitioner called the settlement officer on date and left a voice mail message stating that she is already dealing with someone on date the settlement officer returned petitioner’s telephone call and left a voice mail message requesting a return call petitioner did not contact the settlement officer after date and never provided the settlement officer with a completed form 433-a respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or dated date sustaining the levy action petitioner timely filed a petition with this court discussion summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 summary_judgment may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that no genuine dispute as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by her own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 petitioner failed to respond to the motion and has failed to demonstrate that there is a genuine dispute for trial consequently we conclude that there is no dispute as to any material fact and that a decision may be rendered as a matter of law sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then the secretary is authorized to collect such tax by levy upon the person’s property sec_6331 provides that at least days before enforcing collection by way of a levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person if a taxpayer requests a cdp hearing she may raise at that hearing 3by failing to respond to the assertions in the motion petitioner waived her right to contest them see rule d 117_tc_183 akonji v commissioner tcmemo_2012_56 tax ct memo lexi sec_49 at any relevant issue relating to the unpaid tax or proposed levy sec_6330 relevant issues include possible alternative means of collection sec_6330 if a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_176 a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing see 129_tc_107 an issue is not properly raised in the cdp hearing if the taxpayer fails to present to appeals any evidence with respect to that issue after being given a reasonable opportunity to present such evidence sec_301_6330-1 a-f3 proced admin regs see also lee v commissioner tcmemo_2011_112 tax ct memo lexi sec_111 at petitioner failed to attend the cdp hearing or provide the settlement officer with any documentation of the disputed liability as a result petitioner did not properly raise her underlying liability in the cdp hearing consequently petitioner’s underlying tax_liability is not properly before the court 4also pursuant to sec_6330 a person may not raise the underlying liability if she received a notice_of_deficiency petitioner has never claimed that she did not receive the notice_of_deficiency the court reviews administrative determinations by the commissioner’s office of appeals regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite the determination of the office of appeals must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary sec_6320 sec_6330 see also 117_tc_183 the settlement officer properly based the determination on the factors required by sec_6330 generally it is not an abuse_of_discretion for the settlement officer to deny a taxpayer’s request for a collection alternative when the taxpayer does not provide collection information requested by the settlement officer see 414_f3d_144 1st cir sapp v commissioner tcmemo_2006_104 tax ct memo lexi sec_105 at the settlement officer requested that petitioner provide a completed form 433-a petitioner did not provide the requested information in the absence of the requested information respondent’s settlement officer did not abuse her discretion in denying petitioner’s request for collection alternatives yoel v commissioner tcmemo_2012_222 at citing wright v commissioner tcmemo_2012_24 tax ct memo lexi sec_25 at as a result respondent’s determination is sustained to reflect the foregoing an appropriate order will be issued granting respondent’s motion and decision will be entered for respondent
